MEMORANDUM **
Orlando Moreno appeals from the 108-month sentence imposed following his guilty plea conviction to conspiracy to possess and possession of cocaine with intent to distribute on board a vessel, in violation of 46 U.S.C. § 1903(a)(j). We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand to the sentencing court for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). See United States v. Moreno-Hernandez, 419 F.3d 906, 916 (9th Cir.2005).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.